Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
The applicant contends 
Claims 1, 18-23 
Claim 1 recites the limitations, among others, that the anomalous operating mode arises from the voice signal that will result in poor audio quality. Claims 18, 19, 20, 21, 22, and 23 recite similar, although not identical, limitations. Support for this limitation may be found, for example, in paragraph 20 of the present application. 
The Office Action cites Cho as disclosing an anomalous operating mode as "models of an audio content characteristic value that may be classified as voice, background music, environment noise, etc. may be stored in database 260 in advance." Office Action, p.6. 
However, this is insufficient to disclose the present claims as amended. Mere background music, or environment noise, does not necessarily cause an anomalous mode of operation wherein the voice signal will result in poor audio quality. In fact, as discussed below within the context of Claim 24 and as disclosed in the present application, typical background noise levels are not considered anomalous. Thus, the disclosure of Cho is insufficient to teach or suggest the present limitations. 

Claim 24 
Claim 24 recites the limitations, among others, of wherein the classification processor is configured to distinguish a typical background noise level to be categorized in the normal operating mode from an unusually high background noise level to be categorized in the anomalous operating mode. Support for this limitation may be found, for example, in paragraph 66 of the present application. 
As discussed above, the Office Action cites Cho as disclosing an anomalous operating mode as "models of an audio content characteristic value that may be classified as voice, background music, environment noise, etc. may be stored in database 260 in advance." Office Action, p.6. However, the present claims distinguish between mere typical noise and noise that would be considered anomalous. Thus, the disclosure of Cho is insufficient to teach or suggest the present limitations. 
For at least these reasons, the cited references, alone or in combination, do not teach, disclose, or suggest all limitations of Claims 1 or 18-24. Thus the cited references cannot anticipate or render these claims obvious, and they are in a condition for allowance. Moreover, the dependent claims are also in a condition for allowance based upon their dependence from the allowable independent claims. The rejection is respectfully traversed and favorable action is requested. 

	The examiner disagrees. The claim has been amended to include new limitation “the anomalous operating mode arising from the voice signal that will result in poor audio quality”. Such limitation fails to indicate what constitutes as poor audio quality and what would constitute as “the voice signal that will result in poor audio quality”. What are the boundaries to a voice signal “that will result in poor audio quality”? The recited limitation also fails to indicate what is the cause that will result in anomalous operating mode as a result to “poor audio quality” in the voice signal. Instead, the claimed language merely recites a result (“the voice signal that will result in a poor audio quality” in association with “the anomalous operating mode arising”. The recited claimed language merely states “the voice signal that will result in poor audio quality”, but fails to include language indicating whether poor audio quality is determined and how such audio quality is determined. Due to the breath of the recited limitation, the claimed language is interpreted in the broadest reasonable interpretation in light of the specification without reading the specification into the claim as per MPEP 2111 as merely the anomalous operating mode occurs or arises when the voice signal will result in poor audio quality such as when the voice signal is classified as a noise like environmental noise.
	Cho discloses, in col. 6, line 64- 67, “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. 
As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality. 
	For these reasons, Cho reads on the recited limitation. The office action below reflects on the consideration of the amended claimed language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “a typical background noise level”. Such limitation is unclear and indefinite. What constitutes as a “typical” background noise level? What are the boundaries for a “typical background noise level”? The specification fails to provide further clarification. Hence, the claim fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-19,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al (US Publication No.: 20190066683) in view of Cho et al (US Patent No.: 10014008).
Claim 1, Howson et al discloses
Preamble: A system for audio anomaly detection in a voice signal (Fig. 3,4 shows the system for detecting audio anomaly in a voice signal received at label 140.), comprising 
a voice history database (Fig. 3, label 221,321,301), which voice history database comprises historic audio metadata of one or more past voice signals (label 221,321,301 stores context information or metadata. (paragraph 30) Paragraph 30-31 discloses such context information is collected via multiple devices, which indicates labels 221,321,301 is a storage of past voice signals.), acquired during operation of a user audio device (Paragraphs 31 discloses “These metadata describe a general context in which the recording of utterances for speaker recognition was made.” Paragraph 36 disclose “… expressing the home context at the time of recording, these metadata data being collected 321 using different techniques.”); 
a data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.), connected to the voice history database (label 321,301,221 is connected to label 325,330 of the data clustering processor.) and configured for cluster analysis of the historic audio metadata into clusters (Paragraph 37 discloses 325 clusters the contexts that have been observed in this home into multiple clusters. Paragraph 42 discloses clustering the contexts that have been observed in the plurality of homes into a number of clusters. Paragraph 43 discloses all single CBMs belonging to a cluster are agglomerated to a single CBM associated with te representative of the cluster and stored in database 240.) and to provide a user audio model therefrom (Fig. 4, label 24a are considered user audio models. A selection of a user audio model from 24a is performed by label 335); 
a voice model database, configured to receive and to store the user audio model (Fig. 4, label 240 stores the user audio models, 24a.); and 
a classification processor (Fig. 3, label 335) configured to receive current audio metadata of the voice signal from the user audio device (Paragraph 39 discloses “The appropriate CBM is selected in the home equipment according to the current context.” The current context is the received current audio metadata of the voice signal. (Fig. 3, label 140,310,315,300 shows the received voice signal and current context indicates the current audio metadata.)); 
compare the current audio metadata with the user audio model (Paragraph 39 discloses “The context is represented as, for example a feature vector which is compared to vector representations of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded.”).
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification processor to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device and the classification clusters are at least a normal operation cluster and an anomalous operation.
Cho et al discloses speaker recognition comprising
a database of models classified into at least a normal operation cluster and an anomalous operation (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment noise, etc. may be stored in database 260 in advance.” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.) and 
a classification processor (Fig. 2, label 240, fig. 6 shows the process of the apparatus shown in Fig. 2.) configured to receive current audio metadata of the voice signal from the user audio device (label 210,230 outputs the metadata of the received voice signal from the user audio device shown in Fig. 2.); 
compare the current audio metadata with the user audio model (Col. 6, lines 52-56 discloses “The classifier 240 may classify audio content on a section basis by comparing audio content feature values belong to a voice, background music, environment noise, etc. respectively, stored in the database 260 with feature vectors extracted by the feature extractor 230.”); and 
to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device (Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.),
the anomalous operating mode arising from the voice signal that will result in poor audio quality (Col. 6, line 64- 67 discloses “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 2, Cho et al discloses wherein the classification processor provides an anomalous operation indicator in case the anomalous operating mode is determined (Fig. 2, label 240,250 shows the indicator is the cluster such as voice, bgb, environment noise, etc.).  
Claim 3, Cho et al discloses wherein the classification processor is configured to determine, if a predefined percentage of data points of the current audio metadata in a predefined time period are related to the anomalous operation cluster and in this case, determine, that the voice signal corresponds to the anomalous operating mode (Col. 6, lines 57-67 discloses “When a degree of similarity between a feature value stored in the database and a feature value extracted by the feature extractor 230 is equal or greater than a predetermined level, the classifier 240 may determine a class to which the feature value stored in the database 260 belongs as a class of audio content of a current section.” Col. 5, lines 57-67 discloses “The feature extractor 230 may extract a feature of the audio content by performing extraction of instantaneous features and extraction of statistical features. The extraction of instantaneous features may be performed during a short section of the audio content and extraction of the statistical feature may be performed by obtaining statistical value from a predetermined amount of instantaneous features.” Such indicates the feature values of sections of the audio content or current audio metadata are classified. The similarity degree between feature value stored and feature value extracted compared to a threshold indicates predefined percentage of data points in the audio content section related to a cluster.).  
Claim 4, Cho et al discloses wherein the anomalous operating mode corresponds to one or more of an incorrect placement of a microphone of the user audio device, a defect of the user audio device, and an irregular background noise level, captured by the microphone of the user audio device (Col. 6, lines 40-51 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment, music, etc. may be stored in a database 260 in advance.” This indicates there are models for different modes such as irregular background noise level captured by the microphone shown in Fig. 2, label 210. A microphone is shown in Fig. 12, label microphone unit.).  
Claim 5, Howson et al discloses wherein the data clustering processor is configured for cluster analysis using centroid-based clustering.  (paragraph 37,42 discloses clustering can be performed using any type of machine learning classification technique, wherein centroid-based clustering is a type of machine learning classification technique.)
Claim 6, Howson et al discloses wherein the data clustering processor is configured for cluster analysis using K-means clustering. (paragraph 37,42 discloses clustering can be performed using any type of machine learning classification technique, wherein k-means clustering is a type of machine learning classification technique.)
Claim 9, Howson et al discloses wherein the historic audio metadata and the current audio metadata (Fig. 3, label 221,321 as historic audio metadata. Label 140,310, paragraph 39 discloses current context) comprises a voice activity parameter (label feature extraction, 300,301 discloses feature vectors or metadata or context information, wherein feature vectors are determined from voice signals and indicate activity of noise and speech when found in the voice signals.).  
Claim 10, Howson et al discloses wherein the voice history database (Fig. 3, label 221,321,300) is connectable to the user audio device to receive audio metadata (Fig. 3, label 140,310,315,300 is the part of the user audio device that receives the audio metadata.) and wherein the voice history database is configured to store the received audio metadata as historic audio metadata (paragraph 30 discloses label 221 is a combination of metadata including many characteristics. Paragraph 31 discloses “the context may be determined in different ways” such as “recording of utterances of speaker recognition was made.” Such context is stored in label 301.).  
Claim 11, Howson et al discloses wherein the current audio metadata of the voice signal from the user audio device is additionally provided to the voice history database to update the historic audio metadata. (Fig. 3, label 301 receives the features, label 300, and stores such features. Label 300 includes the current audio metadata from label 315.)
Claim 12, Howson et al discloses wherein the data clustering processor is configured for repeated cluster analysis of the historic audio metadata and to provide an updated user audio model therefrom. (Fig. 3, labels 325,330,230, Fig. 4, label 400,410,420 shows the data clustering processor, wherein a user audio model is updated from the continuous or repeated cluster analyze of historic audio metadata, label 221,321, included in label 300 and stored at label 301.)
Claim 13, Howson et al discloses wherein the determination of the classification processor comprises determining a distance of the current audio metadata to the clusters. (Paragraph 39 discloses “The context is represented as, for example, a feature vector which is compared to vector representations of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded. … The distance measure used to compare context features vectors may be the Euclidean distance.”) 
Howson et al fails to disclose the clusters are normal operation cluster and the anomalous operation cluster.
Cho et al discloses a database of clusters include normal operation cluster and the anomalous operation cluster. (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment noise, etc. may be stored in database 260 in advance.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 14, Howson et al discloses wherein the voice history database (Fig. 3, label 221,321,301) comprises historic audio metadata of one or more past voice signals, acquired during operation of at least a first user audio device and a second user audio device. (paragraph 30-31 discloses context or metadata, label 221,321 included in label 300 and stored in label 301, are previously collected from multiple devices receiving sound.)
Claim 15, Howson et al discloses wherein the data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) is configured for cluster analysis of the historic audio metadata of the first user audio device and the second user audio device (paragraph 31 discloses the context is collected from multiple devices. Fig. 3, label 325,330 performs clustering of context included in label 300,301. Label 230 are models as a result of the clustering, wherein label 410,420 of Fig. 4 perform clustering of such models.)  
Claim 17, Howson et al discloses wherein the user audio device is one or more of a headset, desk a phone, or a personal communication device. (Fig. 3 shows a home assistant device. (paragraph 20))
Claim 18, Howson et al discloses
a data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) for use in a system for audio anomaly detection in a voice signal (Fig. 3,4 shows the system for detecting audio anomaly in a voice signal received at label 140.), which data clustering processor is connected to a voice history database (label 321,301,221 is connected to label 325,330 of the data clustering processor.) having historic audio metadata (label 321,221, paragraph 30-31 discloses the context are collected from multiple devices of sounds that have occurred.); 
the data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) being configured for cluster analysis of the historic audio metadata into clusters (Paragraph 37 discloses 325 clusters the contexts that have been observed in this home into multiple clusters. Paragraph 42 discloses clustering the contexts that have been observed in the plurality of homes into a number of clusters. Paragraph 43 discloses all single CBMs belonging to a cluster are agglomerated to a single CBM associated with the representative of the cluster and stored in database 240.) and to provide a user audio model therefrom (Fig. 4, label 24a are considered user audio models. A selection of a user audio model from 24a is performed by label 335) and 
a classification processor (Fig. 3, label 335) to classify the context of the audio or voice signal (Paragraph 39 discloses “The context is represented as, for example a feature vector which is compared to vector representations of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded.”).
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification clusters are at least a normal operation cluster and an anomalous operation and the classification performed by a classification processor is for determining an anomaly in the voice signal from the cluster analysis.
Cho et al discloses speaker recognition (Fig. 2) comprising a database of models classified into at least a normal operation cluster and an anomalous operation (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment noise, etc. may be stored in database 260 in advance.” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.) and classification performed by the classification processor (Fig. 2, label 240) is for determining an anomaly in the voice signal from the cluster analysis (Col. 6, lines 40-51 discloses “For example, the classifier 240 may classify each section of the audio content into one of a voice, background music, and environment noise. A section including a speaker’s voice may be classified as a voice. …” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification.),
the anomalous operating mode arising from the voice signal that will result in poor audio quality (Col. 6, line 64- 67 discloses “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 19, Howson et al discloses 
Preamble: A classification processor (Fig. 3, label 335) for use in a system for audio anomaly detection in a voice signal (Fig. 3,4 shows the system for detecting audio anomaly in a voice signal received at label 140, wherein Fig. 3,4 shows label 335 for use in processing the voice signal.), configured 
to receive a user audio model (Fig. 3, label 335 requests a user audio model and receives a selected CBM as per paragraph 39-40.) and current audio metadata of the voice signal from a user audio device (Paragraph 39 discloses “The appropriate CBM is selected in the home equipment according to the current context.” The current context is the received current audio metadata of the voice signal. (Fig. 3, label 140,310,315,300 shows the received voice signal and current context indicates the current audio metadata.)); 
compare the current audio metadata with the user audio model (Paragraph 39 discloses “The context is represented as, for example a feature vector which is compared to vector representations of the centroids of the global context clusters to determine the closest matching context such that the appropriate CBM may be downloaded.”).
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification processor to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device. 
Cho et al discloses speaker recognition comprising
a classification processor (Fig. 2, label 240) configured to receive a user audio model (Fig. 2, label database transmits the user audio model.) and a user audio model (Fig. 3, label 335 requests a user audio model and receives a selected CBM as per paragraph 39-40.) and current audio metadata of the voice signal from the user audio device (label 210,230 outputs the metadata of the received voice signal from the user audio device shown in Fig. 2.); 
compare the current audio metadata with the user audio model (Col. 6, lines 52-56 discloses “The classifier 240 may classify audio content on a section basis by comparing audio content feature values belong to a voice, background music, environment noise, etc. respectively, stored in the database 260 with feature vectors extracted by the feature extractor 230.”); and 
to determine therefrom, if the voice signal corresponds to a normal operating mode or an anomalous operating mode of the user audio device (Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.),
the anomalous operating mode arising from the voice signal that will result in poor audio quality (Col. 6, line 64- 67 discloses “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 22, Howson et al discloses 
Preamble: A method of generating a user audio model for use in a system for audio anomaly detection in a voice signal (Fig. 3, 4 shows the apparatus that performs the method of generating a user audio model (indicated below) for use in speaker recognition.), comprising 
conducting cluster analysis of historic audio metadata of one or more past voice signals, acquired during operation of a user audio device, into clusters (Paragraph 37 discloses 325 clusters the contexts that have been observed in this home into multiple clusters. Paragraph 42 discloses clustering the contexts that have been observed in the plurality of homes into a number of clusters. Paragraph 43 discloses all single CBMs belonging to a cluster are agglomerated to a single CBM associated with the representative of the cluster and stored in database 240.), and 
generating a user audio model therefrom (Fig. 4, label 24a are considered user audio models. A selection of a user audio model from 24a is performed by label 335).  
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification clusters are at least a normal operation cluster and an anomalous operation and detecting an audio anomaly in the voice signal from the user audio model.
Cho et al discloses speaker recognition (Fig. 2) comprising 
a database of models classified into at least a normal operation cluster and an anomalous operation (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment noise, etc. may be stored in database 260 in advance.” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.) and detecting an audio anomaly in the voice signal from the user audio model (Col. 6, lines 40-51 discloses “For example, the classifier 240 may classify each section of the audio content into one of a voice, background music, and environment noise. A section including a speaker’s voice may be classified as a voice. …” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination detects an audio anomaly in the audio content or voice signal based on the classification and the user audio model stored in the database.),
the anomalous operating mode arising from the voice signal that will result in poor audio quality (Col. 6, line 64- 67 discloses “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 23, Howson et al discloses
Preamble: A non-transitory computer-readable medium including instructions configured to cause a processing device to (paragraph 56 discloses combination of hardware and software to implement the features described. Such indicates a processor or hardware implementing the contents such as software included in non-transitory computer readable medium such as hardware.):
receive a voice signal (Fig. 3, label 140,310,315,300 shows the received voice signal and current context indicates the current audio metadata.); 
conduct cluster analysis of historic audio metadata of one or more past voice signals acquired during operation of a user audio device, into clusters (Paragraph 37 discloses 325 clusters the contexts that have been observed in this home into multiple clusters. Paragraph 42 discloses clustering the contexts that have been observed in the plurality of homes into a number of clusters. Paragraph 43 discloses all single CBMs belonging to a cluster are agglomerated to a single CBM associated with the representative of the cluster and stored in database 240.), and 
generating a user audio model therefrom (Fig. 4, label 24a are considered user audio models. A selection of a user audio model from 24a is performed by label 335).  
Howson discloses a selected speaker model or global CBM (Fig. 3, label 24a) for speaker recognition at the user device (paragraph 39-40) and shown in Fig. 5, label 550.), but fails to disclose the classification clusters are at least a normal operation cluster and an anomalous operation, based on the cluster analysis, detecting an audio anomaly in the voice signal.
Cho et al discloses speaker recognition (Fig. 2) comprising 
a database of models classified into at least a normal operation cluster and an anomalous operation (Fig. 2, label 260. Col. 6, lines 40-52 discloses “Models of an audio content characteristic value that may be classified as a voice, background music, environment noise, etc. may be stored in database 260 in advance.” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.);
based on the cluster analysis, detecting an audio anomaly in the voice signal from the user audio model (Col. 6, lines 40-51 discloses “For example, the classifier 240 may classify each section of the audio content into one of a voice, background music, and environment noise. A section including a speaker’s voice may be classified as a voice. …” Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination detects an audio anomaly in the audio content or voice signal based on the classification and the user audio model stored i n the database.),
the anomalous operating mode arising from the voice signal that will result in poor audio quality (Col. 6, line 64- 67 discloses “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.

Claims 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al (US Publication No.: 20190066683) in view of Cho et al (US Patent No.: 10014008), further in view of Holzichter (US Patent No.: 6006175)
Claim 7, Howson et al discloses context or feature values or feature vector or metadata information of the voice signal in storage and the current audio metadata (Fig. 4, label 440,240), but fails to disclose wherein the historic audio metadata and the current audio metadata comprises sound pressure level information.  
Holzichter discloses wherein the historic audio metadata and the current audio metadata comprises sound pressure level information (Col. 12, line 55- Col. 13, line 23 discloses “Model based algorithms: …. These models are generally of the nature where as excitation source is known to drive an acoustic resonator tract, from whence the sound pressure value radiates to a listener or to a microphone. … The accuracy of these organ configurations can be conveyed by a small set of numbers formed as coefficients of a feature vector.” This indicates sound pressure level information is included in feature vectors. Col. 4, line 5 discloses “a stored feature vector library”, which indicates stored feature vectors and current audio metadata include sound pressure level information.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al to include sound pressure level as a feature of the utterance or voice signal as disclosed by Holzrichter so to analyze the input voice signal in order to effectively determine the class of the voice signal, hence improving recognition of the speaker in different context.
Claim 8, Holzichter discloses wherein the historic audio metadata and the current audio metadata comprises sound pressure level information of one or more of speech and noise. (Col. 12, line 55- Col. 13, line 23 discloses “There are two major types of speech, “voiced” where the vocal folds open and close rapidly providing periodic bursts of air into the vocal tract and “unvoiced” where constrictions in the vocal tract cause air turbulence and associated “modified-white” air flow noise.” Col. 4, line 5 discloses “a stored feature vector library”, which indicates stored feature vectors and current audio metadata include sound pressure level information.)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al (US Publication No.: 20190066683) in view of Cho et al (US Patent No.: 10014008), further in view of Cherukuri et al (US Patent No.: 10685652)
Claim 16, Howson et al discloses wherein the data clustering processor (Fig. 3, label 325,330,230. Fig. 4, label 400,410,420 clusters the CBMs, label 230.) is configured to provide user audio models (Fig. 4, label 24a, Fig. 3, label 24a), but fails to disclose the user audio models are separate user audio models for each of the first user audio device and the second user audio device .  
	Cherukuri et al discloses classifying audio metadata according to respective devices, wherein such classified audio metadata are considered user audio models per device (Fig. 3b, label 128 shows the audio data database of metadata per device, label 312 shows the clustering of metadata according to device.) It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of clusters as disclosed by Howson et al with another well known element of clustering according to devices as disclosed by Cherukuri et al so to obtain predictable results of clustering metadata, hence accommodating for users having multiple voice controlled devices, and improving speaker recognition by associating appropriate metadata to respective devices.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20,21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cho et al (US Patent No.: 10014008).
Claim 20, Cho et al discloses 
Preamble: A method of audio anomaly detection in a voice signal (Fig. 2 shows the apparatus that performs the method of audio anomaly detection in the voice or audio signal received at label signal input unit.), comprising 
receiving a user audio model (Fig. 2, label database transmits the user audio model, specifically models of voice, background music, environment noise, etc. (Col. 6, lines 40-51)) and current audio metadata of the voice signal (label 210,230 outputs the metadata of the received voice signal from the user audio device shown in Fig. 2.); 
comparing the current audio metadata with the user audio model (Col. 6, lines 52-56 discloses “The classifier 240 may classify audio content on a section basis by comparing audio content feature values belong to a voice, background music, environment noise, etc. respectively, stored in the database 260 with feature vectors extracted by the feature extractor 230.”) to determine therefrom if the voice signal corresponds to a normal operating mode or an anomalous operating mode Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.) of a user audio device (Fig. 1 shows the user audio device, label 110 is shown in Fig. 2.); and
determining, if a predefined percentage of data points of the current audio metadata in a predefined time period are related to the anomalous operation cluster and in this case, determine, that the voice signal corresponds to the anomalous operating mode (Col. 6, lines 57-67 discloses “When a degree of similarity between a feature value stored in the database and a feature value extracted by the feature extractor 230 is equal or greater than a predetermined level, the classifier 240 may determine a class to which the feature value stored in the database 260 belongs as a class of audio content of a current section.” Col. 5, lines 57-67 discloses “The feature extractor 230 may extract a feature of the audio content by performing extraction of instantaneous features and extraction of statistical features. The extraction of instantaneous features may be performed during a short section of the audio content and extraction of the statistical feature may be performed by obtaining statistical value from a predetermined amount of instantaneous features.” Such indicates the feature values of sections of the audio content or current audio metadata are classified. The similarity degree between feature value stored and feature value extracted compared to a threshold indicates predefined percentage of data points in the audio content section related to a cluster.),
the anomalous operating mode arising from the voice signal that will result in poor audio quality (Col. 6, line 64- 67 discloses “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality.). 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Howson et al’s speaker recognition by incorporating speaker recognition as disclosed by Cho et al so to improve content analysis performance.
Claim 21, Cho et al discloses
Preamble: A non-transitory computer-readable medium including instructions configured to cause a processing device to (Fig. 2 shows the apparatus that performs the method of audio anomaly detection in the voice or audio signal received at label signal input unit. Fig. 12, label 1270,1240, Col. 15, lines 37-47), comprising 
receive a user audio model (Fig. 2, label database transmits the user audio model, specifically models of voice, background music, environment noise, etc. (Col. 6, lines 40-51));
receive a current audio metadata of the voice signal of a user audio device (label 210,230 outputs the metadata of the received voice signal from the user audio device shown in Fig. 2. Fig. 1 shows the user audio device, label 110 is shown in Fig. 2.); 
compare the current audio metadata with the user audio model (Col. 6, lines 52-56 discloses “The classifier 240 may classify audio content on a section basis by comparing audio content feature values belong to a voice, background music, environment noise, etc. respectively, stored in the database 260 with feature vectors extracted by the feature extractor 230.”) to determine therefrom if the voice signal corresponds to a normal operating mode or an anomalous operating mode Col. 6, lines 64-67 discloses “The classifier 240 may determine the class of the audio content …”. This indicates the classifier determines if the voice signal corresponds to a normal or anomalous signal. Such determination determines whether to perform analysis on the audio content based on the classification. This indicates the classification is corresponds with normal operating mode or anomalous operating mode of the user audio device shown in Fig. 2. Fig. 2, label voice/bgb/environment noise indicates the determination.); and
determine, if a predefined percentage of data points of the current audio metadata in a predefined time period are related to the anomalous operation cluster and in this case, determine, that the voice signal corresponds to the anomalous operating mode (Col. 6, lines 57-67 discloses “When a degree of similarity between a feature value stored in the database and a feature value extracted by the feature extractor 230 is equal or greater than a predetermined level, the classifier 240 may determine a class to which the feature value stored in the database 260 belongs as a class of audio content of a current section.” Col. 5, lines 57-67 discloses “The feature extractor 230 may extract a feature of the audio content by performing extraction of instantaneous features and extraction of statistical features. The extraction of instantaneous features may be performed during a short section of the audio content and extraction of the statistical feature may be performed by obtaining statistical value from a predetermined amount of instantaneous features.” Such indicates the feature values of sections of the audio content or current audio metadata are classified. The similarity degree between feature value stored and feature value extracted compared to a threshold indicates predefined percentage of data points in the audio content section related to a cluster.) ,
the anomalous operating mode arising from the voice signal that will result in poor audio quality (Col. 6, line 64- 67 discloses “The classifier 240 may determine the class of the audio content …”. Col. 7, line 2-5 discloses “The above described voice, background music, environment noise, etc. are merely exemplary, and audio content may be classified into various classes.” This indicates that the classifier will classify the audio content or the voice signal into classes such as environment noise. Classification into environmental noise is an indication of the voice signal or the audio content will result in poor audio quality since noise is what is detected in the audio content or voice signal. As a result, by classifying the voice signal or audio content, the voice signal or audio content is determined to result in poor audio quality.).  
	
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al (US Publication No.: 20190066683) in view of Cho et al (US Patent No.: 10014008), further in view of Mergell (US Publication No.: 20040131195).
Claim 24, Cho et al discloses a classification processor (Fig. 2, label 240, fig. 6 shows the process of the apparatus shown in Fig. 2.) configured to classify the audio content or voice signal to different classes (Col. 6, lines 64-67, Col. 7, lines 2-5), but fails to disclose the classification processor is configured to distinguish a typical background noise level to be categorized in the normal operating mode from an unusual high background noise level to be categorized in the anomalous operating mode.
Mergell discloses a classification processor classifying an input voice signal (Fig. 1, label 10, Fig. 3 shows the real-time classification of auditory situation and input signal or audio signal. Paragraph 45 discloses a processor.) configured to distinguish a typical background noise level to be categorized in the normal operating mode from an unusual high background noise level to be categorized in the anomalous operating mode (Paragraph 4 discloses “A classifier recognizes and classifies a current auditory situation …”. Paragraph 18 discloses classifying speech signal into classes speech in low background noise, loud speech in low background noise, speech in high background noise and music. Such paragraph indicates distinguishing between typical background noise level such as low background noise and unusual high background noise level such as high background noise. Classification of the speech signal into normal operating mode occurs when there is low background noise or anomalous operating model when there is high background noise.). It would be obvious to one skilled in the art before the effective fling date of the application to simply substitute one well known element of classifying speech signal or audio content or voice signal into normal operating mode (speech) or anomalous operating mode (background noise) as disclosed by Cho with another well-known element of classifying speech signal or audio content or voice signal into normal operating mode (speech in low background noise) or anomalous operating mode (speech in high background noise) as disclosed by Mergell so to obtain predictable results of classifying input voice signal or audio signal or audio content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA WONG/Primary Examiner, Art Unit 2655